DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9, 12, 17, and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claims 9 and 12, the claims recite the limitation “the gaseous products.”  There is insufficient antecedent basis for such limitation in the claims.
With respect to claim 17, the claim recites the limitation “said high temperature pyrolysis feed stream.”  There is insufficient antecedent basis for such limitation in the claim.
With respect to claim 18, the claim recites the limitation “said liquid low temperature pyrolysis product stream.”  There is insufficient antecedent basis for such limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 8, 12-14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hover (US 5,639,937).
With respect to claims 1-5, 7, 8, 12-14, and 17-19, Hover discloses a process for converting plastics to monomers (see Hover, Abstract) comprising: (a) heating a plastic feed stream to a temperature of 350°C to 550°C to pyrolyze the plastic feed stream to provide a low temperature pyrolysis feed stream (see Hover, column 2, lines 26-29); (b) taking a high temperature pyrolysis feed stream from the low temperature pyrolysis product stream (see Hover, column 4, lines 24-30); (c) heating the high temperature pyrolysis stream to an elevated temperature of 700°C to 1100°C to further pyrolyze the high temperature pyrolysis feed stream to a high temperature pyrolysis product stream including monomers (see Hover, column 4, lines 34-40); and (d) recovering the monomers from the high temperature pyrolysis product stream (see Hover, column 4, lines 34-40).  The low temperature pyrolysis product stream is separated to provide a vaporous low temperature pyrolysis product stream and a high temperature pyrolysis feed stream (see Hover, column 4, lines 24-31).  The high temperature pyrolysis feed stream is a liquid stream (see Hover, column 4, lines 24-31).  The plastic feed stream and high temperature pyrolysis feed stream are heated in different locations (i.e. different units (3) and (6) of Hover’s drawing).  The plastic feed stream may preheated to above its melting temperature prior to heating the plastic feed stream (see Hover, column 2, lines 63-66).  The high temperature pyrolysis feed stream is heated to an elevated temperature by contact with a stream of hot particles (see Hover, column 4, lines 1-5).  The high temperature pyrolysis feed stream and hot particle may be lifted (i.e. fluidized) by use of a gas stream (see Hover, column 4, lines 1-5).  The gaseous products are quenched with a cooling liquid to terminate the pyrolysis reaction (see Hover, column 4, lines 36-40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hover (US 5,639,937).
With respect to claims 6 and 20, see discussion supra at paragraph 9.  The person having ordinary skill in the art would have been motivated to modify the process of Hover to recycle heated material stream to the low temperature pyrolysis step in order to maintain the temperature of such step within the desired temperature range, such modification increasing process efficiency by reducing the need to supply an outside source of heat energy to maintain such temperature.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”  In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
Claims 9, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hover (US 5,639,937) in view of Paisley (US 5,136,117).
With respect to claims 9-11, 15, and 16, see discussion supra at paragraph 9.  In a very similar process to that of Hover (see Paisley, Abstract) , Paisley discloses the separation of hot particles from the gaseous products, reheating the particles, and delivering the reheated particles to a hot particle inlet of the pyrolysis reactor (see Paisley, column 6, lines 36-53).  Thus, the person having ordinary skill in the art would have been motivated to modify the process of Hover to incorporate the hot particle recycling of Paisley, such modification providing an obvious means by which to make the process continuous and eliminate the need to otherwise supply a source of make-up hot particles.
With respect to claim 11, both Hover and Paisley disclose hydrotreating the plastic feed material in order to decompose organic chloride species into hydrogen chloride (see Hover, column 3, lines 3-12) (see Paisley, column 5, lines 3-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Cavinaw (US 10,301,235).  Cavinaw discloses a process for converting plastics into monomers (see Cavinaw, Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771